EXHIBIT 10.1

 

TERMINATION AGREEMENT

 

Termination Agreement dated March 30, 2019 (this “Termination Agreement”),
between Thomas Bold, an individual (the “Consultant”), and RenovaCare, Inc., a
Nevada corporation having its principal office at 9375 East Shea Blvd., Suite
107-A, Scottsdale, AZ 85260 (the “Company”, and together with the Consultant,
the “Parties”, and each, a “Party”).

 

WHEREAS, the Parties have entered into an At-Will Consulting Agreement dated
November 28, 2013 (the “2013 Consulting Agreement”);

 

WHEREAS, pursuant to the terms of the 2013 Consulting Agreement, the Consultant
served, at various times, as the Company’s Chief Executive Officer, President,
Interim Chief Financial Officer and as a member of the Company’s Board of
Directors; and

 

WHEREAS, the Parties hereto desire to terminate the 2013 Consulting Agreement on
the terms and subject to the conditions set forth herein; and

 

WHEREAS, the Company has re-engaged Consultant pursuant to a Consulting
Agreement dated March 30, 2019.

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, including the entry into the 2019 Consulting
Agreement (as defined below) the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1. Definitions. Capitalized terms used and not defined in this Termination
Agreement have the respective meanings assigned to them in the 2013 Consulting
Agreement.

 

2. Termination of the 2013 Consulting Agreement.

 

(a) Subject to the terms and conditions of this Termination Agreement, the 2013
Consulting Agreement is hereby terminated as of March 30, 2019 (the “Termination
Date”). From and after the Termination Date, except as set forth in Section 3 of
this Termination Agreement, the 2013 Consulting Agreement will be of no further
force or effect, and the rights and obligations of each of the Parties
thereunder shall terminate.

 

(b) This Termination Agreement shall serve as the Consultant’s resignation, in
accordance with the terms of the 2013 Consulting Agreement, from the Company’s
Board and as its President, effective as of the date of this Termination
Agreement, and the Consultant will not hold himself out as such.

 

3. Surviving Provisions of the 2013 Consulting Agreement; Other Effects of
Termination.

 

(a) Anything in this Termination Agreement or the 2013 Consulting Agreement to
the contrary notwithstanding, Sections 4(b), 6, 7, 8, 9(c), (d), (e) and (f),
10, 14 and 21, of the 2013 Consulting Agreement shall survive its termination
and such provisions shall remain in full force and effect and Consultant
acknowledges his continuing obligations thereunder.

 

(b) The Company shall pay Consultant his Monthly Fee through March 31, 2019 and
Consultant’s Business Expense Reimbursements incurred by Consultant in
accordance with the terms of the 2013 Consulting Agreement through the
Termination Date; the full payment to Consultant of the Monthly Fee through
March 31, 2019 and Consultant’s Business Expense Reimbursements incurred by
Consultant in accordance with the terms of the 2013 Consulting Agreement through
the Termination Date, shall, except as provided in subsections (c) and (d)
below, completely and fully discharge and constitute a release by you of any and
all obligations and liabilities of the Company to you, including, without
limitation, the right to receive any other compensation under the 2013
Consulting Agreement, and you shall not be entitled to any severance
compensation of any kind, and shall have no further right or claim to any
compensation, or severance compensation under this Agreement or otherwise
against the Company or its affiliates, from and after the Termination Date.

 

  1

   



 

(c) The Company will continue to (i) indemnify Consultant for claims arising by
virtue of Consultant’s service as an officer and director of the Company and
will provide Consultant with an indemnification agreement having the same terms
and conditions as those provided to other current or former officers of the
Company; and, (ii) will include Consultant as a named insured in any Director
and Officer Liability Policy maintained by the Company, from time to time, for a
period of at least six (6) years following the Termination Date.

 

(d) Consultant further agrees to assist the Company (and its counsel), at the
Company’s request and expense, to further perfect Consultant’s assignment to the
Company of Consultant’s or his designee’s entire right, title and interest
worldwide in all Discoveries and Works, Trade Secrets, and any associated
intellectual property rights and to further assist the Company’s counsel in any
reasonable manner to obtain and enforce for the Company’s benefit patents,
copyrights, maskworks, and other property rights in such Discoveries and Works,
and any associated intellectual property rights, in any and all countries, and
Consultant agrees to execute, when requested, patent, copyright or similar
applications and assignments to the Company and any other lawful documents
deemed necessary by the Company to carry out such assignments and filings.
Consultant acknowledges that such request may be made by the Company at any time
after the date of this Agreement. Consultant hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as Consultant’s
agent and attorney-in-fact, to act for and in Consultant’s behalf and stead to
execute and file any such instruments and papers and to do all other lawfully
permitted acts to further the application for, prosecution, issuance,
maintenance or transfer of letters patent, copyright, mask work and other
registrations related to such Company Inventions. This power of attorney is
coupled with an interest and shall not be affected by Consultant’s subsequent
incapacity.

 

4. Representations and Warranties. Each Party hereby represents and warrants to
the other Party that:

 

(a) It has the full right, power and authority to enter into this Termination
Agreement and to perform his or its obligations hereunder.

 

(b) The execution of this Termination Agreement by the individual whose
signature is set forth at the end of this Termination Agreement on behalf of
such Party, and, the delivery of this Termination Agreement by such Party, has
been duly authorized.

 

(c) This Termination Agreement has been executed and delivered by such Party and
(assuming due authorization, execution, and delivery by the other Party hereto)
constitutes the legal, valid and binding obligation of such Party, enforceable
against such Party in accordance with its terms, except as may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
and equitable principles related to or affecting creditors' rights generally or
the effect of general principles of equity.

 

5. Miscellaneous.

 

(a) Notices. All notices, demands or requests made pursuant to, under or by
virtue of this Termination Agreement must be in writing and sent to the party to
which the notice, demand or request is being made by (i) certified mail, return
receipt requested, (ii) nationally recognized overnight courier delivery, (iii)
by facsimile or email transmission provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party,
or (iv) hand delivery as follows:

 

To the Company:

 

Renovacare, Inc.

9375 East Shea Blvd.,

Suite 107-A

Scottsdale, AZ 85260

Attention: Harmel S. Rayat

Facsimile: 604-336-8609

Email Address: hsr@renovacareinc.com

 

  2

   



 

To Consultant:

 

Thomas Bold

Oranienstr. 18

10999 Berlin

Germany

Facsimile: +49-30-612 01804

Email: t.bold@t-online.de

 

or, to such other address, facsimile number, or email address, as is specified
by a party by notice to the other party given in accordance with the provisions
of this Section 7(a). Any notice given in accordance with the provisions of this
Section 7(a) shall be deemed given (i) three (3) business days after mailing (if
sent by certified mail), (ii) one (1) business day after deposit of same with a
nationally recognized overnight courier service (if delivered by nationally
recognized overnight courier service), or (iii) on the date delivery is made if
delivered by hand, facsimile or email.

 

(a) Governing Law. This Termination Agreement shall be governed in all respects
by the laws of the State of Nevada, without giving effect to its conflicts of
law principles. Venue for any dispute arising under this Termination Agreement
will lie exclusively in the state or federal courts located in the County of New
York of the State of New York. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS TERMINATION
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. This Termination Agreement and
each of the terms and provisions hereof may only be amended, modified, waived or
supplemented by an agreement in writing signed by each Party.

 

(b) Assignment. Neither Party may assign, transfer or delegate any or all of its
rights or obligations under this Termination Agreement without the prior written
consent of the other party, which consent shall not be unreasonably withheld or
delayed; provided, however, that either Party may assign this Termination
Agreement to a successor-in-interest by consolidation, merger or operation of
law or to a purchaser of all or substantially all of the Party's assets. No
assignment will relieve the assigning party of any of its obligations hereunder.
Any attempted assignment, transfer or other conveyance in violation of the
foregoing will be null and void. This Termination Agreement will inure to the
benefit of and be binding upon each of the Parties and each of their respective
permitted successors and permitted assigns.

 

(c) Counterparts; Delivery by Email or Facsimile. This Termination Agreement may
be executed in one or more counterparts, all of which shall be considered one
and the same agreement, and shall become effective when one or more counterparts
have been signed by the Parties and delivered to the other, it being understood
that the Parties need not sign the same counterpart. This Termination Agreement
may be executed by facsimile or email signature and a facsimile or email
signature shall constitute an original for all purposes.

 

(d) Severability. If any provision of this Termination Agreement is held by a
court of law to be illegal, invalid or unenforceable, that provision shall be
deemed amended to achieve as nearly as possible the same economic effect as the
original provision, and the legality, validity and enforceability of the
remaining provisions of this Termination Agreement shall not be affected or
impaired thereby.

 

  3

   



 

(e) Entire Agreement. This Termination Agreement constitutes the entire
agreement, and supersedes all other prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof,
and is not intended to confer upon any party other than the parties hereto any
rights or remedies hereunder.

 

(f) Waiver; Amendment; Modification. No term or provision hereof will be
considered waived by the Company, and no breach excused by the Company, unless
such waiver or consent is in writing signed by the Company. Any such waiver by
the Company of, or consent by the Company to, a breach of any provision of this
Termination Agreement by Consultant, shall not operate or be construed as a
waiver of, consent to, or excuse of any other or subsequent breach by
Consultant. This Termination Agreement may be amended or modified only by mutual
agreement of duly authorized representatives of the parties in writing.

 

(g) Survival. The rights and obligations contained in this Termination
Agreement, which by their nature require performance following termination,
shall survive any termination or expiration of this Termination Agreement.

 

(h) Construction. The Parties have participated jointly in the negotiation and
drafting of this Termination Agreement. In the event an ambiguity or question of
intent or interpretation arises, this Termination Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Termination Agreement. Any reference to any federal,
state, local, or foreign statute or law shall be deemed also to refer to all
rules and regulations promulgated thereunder, unless the context requires
otherwise. The word “including” shall mean including without limitation.
Whenever the context may require, any pronouns used in this Termination
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa. The headings in this Termination Agreement are solely for the convenience
of reference and shall be given no effect in the construction or interpretation
of this Termination Agreement. Section references are to sections of this
Termination Agreement unless otherwise specified.

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

  4

   



 

IN WITNESS WHEREOF, the Parties have executed this Termination Agreement this
30day of March, 2019.

 

“COMPANY”

     

RENOVACARE, INC.

 

“CONSULTANT”

  

THOMAS BOLD

 

 

 

  

 

 

 

By:

/s/ Harmel Rayat

 

By:

/s/ Thomas Bold

 

Name:

Harmel S. Rayat

 

Name:

Thomas Bold

 

Title:

Chief Executive Officer

 

Title:

 

 

 

 



5



 